EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 of our reportdated February28, 2008 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in Calpine Corporation’s Annual Report on Form10-K for the year ended December31, 2007.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/
